MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                           Curtis T. Hill, Jr.                   FILED
Brownsburg, Indiana                                       Attorney General of Indiana      Apr 25 2019, 9:36 am


                                                          J.T. Whitehead                        CLERK
                                                                                            Indiana Supreme Court
                                                          Deputy Attorney General              Court of Appeals
                                                                                                 and Tax Court

                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony Dwayne Jones,                                     April 25, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2609
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Kurt Eisgruber,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          49G01-1706-F1-23527



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2609 | April 25, 2019          Page 1 of 4
[1]   Anthony Jones appeals following his convictions for Level 1 felony rape, Level

      3 felony robbery resulting in serious bodily injury, Level 4 felony sexual battery,

      Level 5 felony kidnapping, Level 5 felony criminal confinement, and Level 6

      felony intimidation. The trial court also found Jones to be an habitual offender.

      Jones argues that the habitual offender charging information is insufficient as a

      matter of law and that the adjudication should be reversed. Finding no error,

      we affirm.


[2]   The State charged Jones with nine counts on June 26, 2017. On April 18, 2018,

      the State filed an amended information adding the habitual offender allegation.

      The information includes the following details about three prior felony

      convictions:


              On or about 3/8/10, in Marion County Superior Court, Criminal
              Division, Room F09, State of Indiana, Anthony Dwayne Jones
              was convicted of Intimidation, a Class D Felony under Cause
              Number 49F09-1002-FD-008534.

              And;

              On or about 12/12/14, in Marion County Superior Court,
              Criminal Division, Room G02, State of Indiana, Anthony
              Dwayne Jones was convicted of Robbery, a Class B felony and
              Handgun[,] Carrying without a Lic[ense], a Class C Felony,
              under Cause Number 49G02-1009-FB-073340.

              And;

              On or about 12/11/14, in Marion County Superior Court,
              Criminal Division, Room G24, State of Indiana, Anthony
              Dwayne Jones was convicted of Failure to Return to Lawful



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2609 | April 25, 2019   Page 2 of 4
              Detention, a Class [sic] 6 Felony under Cause Number 49G24-
              1411-F6-052690.


      Appellant’s App. Vol. II p. 68 (original emphases omitted). On August 28,

      2018, the jury convicted Jones of the above-listed charges. On September 28,

      2018, the trial court found him to be an habitual offender and sentenced him to

      an aggregate term of sixty-five years imprisonment.


[3]   Jones’s sole argument on appeal is that the habitual offender allegation does not

      include sufficient information to put him on notice of the charged offense. See,

      e.g., Thompson v. State, 761 N.E.2d 467, 470 (Ind. Ct. App. 2002) (holding that

      absent sufficient notice that a particular offense is charged, a defendant cannot

      be convicted or sentenced for that offense).


[4]   To support an habitual offender allegation with respect to a person convicted of

      a Level 1 through Level 4 felony, the State must prove beyond a reasonable

      doubt that the defendant has been convicted of two prior, unrelated felonies and

      that at least one of those prior felonies is not a Level 6 or a Class D felony. Ind.

      Code § 35-50-2-8(b). Additionally, the State must show that “the commission

      of the second [offense] was subsequent to his having been sentenced upon the

      first, and that the commission of the principal offense upon which the enhanced

      punishment is being sought was subsequent to his having been sentenced upon

      the second conviction.” Webster v. State, 628 N.E.2d 1212, 1215 (Ind. 1994),

      abrogated in part on other grounds by Richardson v. State, 717 N.E.2d 32 (Ind.

      1999). Jones maintains that because the charging information does not provide


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2609 | April 25, 2019   Page 3 of 4
      the commission or sentencing dates for the prior offenses, it does not include all

      essential elements for the charge and the adjudication cannot stand.


[5]   We disagree. Our Supreme Court has refused to find an habitual offender

      charge defective for lack of specificity unless the phraseology in the information

      misleads the defendant or fails to give him notice of the charges against him.

      Logston v. State, 535 N.E.2d 525, 528 (Ind. 1989) (finding an habitual offender

      charge sufficiently specific where it failed to expressly charge that the prior

      criminal offenses were felonies).


[6]   Here, the charging information describes four prior felonies and includes one

      felony that is neither a Class D nor a Level 6 felony. For each conviction, it

      lists the date of the conviction, the court in which the conviction occurred, the

      type of conviction, and the cause number. We find that these details include

      enough information to have given Jones sufficient certainty to prepare and

      present his defense. Therefore, we find no error.


[7]   The judgment of the trial court is affirmed.


      Najam, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2609 | April 25, 2019   Page 4 of 4